Citation Nr: 0506262	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  01-00 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic right knee sprain.

2.  Entitlement to a rating in excess of 10 percent for 
chronic left knee sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1997 to March 
2000.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In 
September 2003 this case was remanded for further 
development.  


FINDINGS OF FACT

1.  The veteran's service-connected chronic right knee sprain 
is manifested by pain which does not limit flexion to 30 
degrees or less; there is no limitation of extension and no 
recurrent subluxation or lateral instability.   

2.  The veteran's service-connected chronic left knee sprain 
is manifested by pain which does not limit flexion to 30 
degrees or less; there is no limitation of extension and no 
recurrent subluxation or lateral instability.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for the veteran's service-connected 
chronic right knee sprain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.71(a), and Codes 5003, 5260, 5261 (2004).

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for the veteran's service-connected 
chronic left knee sprain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.71(a), and Codes 5003, 5260, 5261 (2004).

3.  The criteria for entitlement to a separate rating for 
recurrent subluxation or lateral instability associated with 
the veteran's service-connected chronic right knee sprain 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.71(a), and Code 5257 
(2004).

4.  The criteria for entitlement to a separate rating for 
recurrent subluxation or lateral instability associated with 
the veteran's service-connected chronic left knee sprain have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.71(a), and Code 5257 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the case 
and supplemental statements of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in a January 
2004 VCAA letter, the veteran was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the January 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  In the present case, 
the claim was denied in June 2000.  At the time of that 
rating decision, VCAA had not yet been enacted.  Only after 
that rating action was promulgated was VCAA signed into law.  
Thereafter, the RO did furnish VCAA notice to the veteran in 
January 2004.    

Because the VCAA notice in this case was not provided to the 
appellant prior to the June 2000 RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the November 2000 statement of the case and July 
2004 supplemental statement of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  Thus, the Board 
finds that VA's duty to notify has been fulfilled and any 
defect in the timing of such notice constitutes harmless 
error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate the claims.  The appellant 
was provided with the opportunity to attend a hearing, but 
declined such a hearing.  Although the veteran in his Form 9 
Appeal stated that he was seeing a private doctor, he has not 
authorized VA to obtain these records nor does it appear that 
he has provided such records.  As indicated above, the 
January 2004 VCAA letter informed the veteran to identify any 
non-VA health care providers who have treated him for his 
knee disorders.  

Thus, under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private medical records and VA examinations.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims.



Analysis

The present appeal involves the veteran's claims that the 
severity of his service-connected knee disorders warrant 
higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected right and left knees have 
been rated by the RO under the provisions of Diagnostic Code 
5299-5260.  Diagnostic Code 5299 is used to identify 
musculoskeletal system disabilities that are not specifically 
listed in the Schedule, but are rated by analogy to similar 
disabilities under the Schedule.  See 38 C.F.R. §§ 4.20, 
4.27.  Under Diagnostic Code 5260, flexion that is limited to 
60 degrees is noncompensable, flexion that is limited to 45 
degrees warrants a 10 percent rating; flexion that is limited 
to 30 degrees warrants a 20 percent rating and flexion that 
is limited to 15 degrees warrants a 30 percent rating.  A 
thirty percent rating is the highest available under Code 
5260.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under 
Code 5261, extension that is limited to 5 degrees is 
noncompensable, extension that is limited to 10 degrees 
warrants a 10 percent rating and extension limited to 15 
degrees warrants a 20 percent rating.  Extension limited to 
20 degrees warrants a 30 percent rating, extension limited to 
30 degrees warrants a 40 percent rating and extension limited 
to 45 degrees warrant a 50 percent rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  The Board notes that standard 
motion of a knee is from 0 degrees extension to 140 degrees 
flexion.  38 C.F.R. § 4.71, Plate II.

April 2000 and May 2001 private x-rays of the right and left 
knees showed no evidence of fracture, dislocation, or other 
osseous or articular abnormality, and the regional soft 
tissues appeared normal.  The impression was no abnormality 
demonstrated.  

An April 2000 VA examination of the knees revealed no 
evidence of heat, redness, swelling, effusion, drainage, 
abnormal movement, instability, fatigability, lack of 
endurance or weakness.  Drawer sign and McMurray test were 
negative.  Flexion of both knees was apparently limited by 
pain to 110 degrees.  Movement against gravity was 110 
degrees.  Active extension of apparently both knees was 0 
degrees, with pain was 0 degrees.  Movement against gravity 
was 0 degrees.  The examiner noted that range of motion of 
the knees was affected mainly due to pain.  The veteran did 
not have constitutional signs of arthritis, such as anemia, 
weight loss, fever or skin disorder.  X-rays of the right and 
left knee were normal.  The diagnosis was bilateral knee 
chronic sprain.  The examiner commented that the veteran's 
subjective symptoms were pain and weakness, stiffness, 
instability, dislocation, locking, fatigue, and lack of 
endurance.  Objective factors on examination were limited 
range of motion.  

During a May 2001 VA examination, the examiner indicated that 
the veteran had pain, fatigue, weakness, and lack of 
endurance of both knees, however, there was no evidence of 
redness, swelling, effusion, or abnormal drainage or abnormal 
movement of the knees.  Examination of apparently the right 
knee showed local tenderness with no evidence of effusion and 
flexion was limited to 60 degrees and extension was to 0 
degrees.  Examination of the left knee appeared to show local 
tenderness with no evidence of effusion.  Flexion was limited 
to 60 degrees and extension was to 0 degrees.  The examiner 
commented that there was negative Drawer and McMurray testing 
bilaterally and there was pain throughout the extreme ranges 
of motion.  Range of motion of bilateral knees was limited by 
pain, with pain having the major functional impact.  There 
was no weakness, fatigue, incoordination or lack of 
endurance.  Complete x-rays of the right and left knees 
showed no abnormality demonstrated.  The diagnosis was 
chronic bilateral knee sprains.  In a May 2001 addendum to 
the examination, the examiner clarified that his statement 
that the veteran "had pain, fatigue, weakness, and lack of 
endurance of both knees" should be changed to "there is 
evidence of painful motion of bilateral knees.  However range 
of motion of the knees is not additionally limited by 
fatigue, weakness, lack of endurance or incoordination."

As noted above, for the knees, limitation of motion is rated 
under Diagnostic Codes 5260 for flexion and 5261 for 
extension.  Under Diagnostic Code 5260, flexion that is 
limited to 60 degrees is noncompensable, flexion that is 
limited to 45 degrees warrants a 10 percent rating; flexion 
that is limited to 30 degrees warrants a 20 percent rating.  
Under Code 5261, extension that is limited to 5 degrees is 
noncompensable, extension that is limited to 10 degrees 
warrants a 10 percent rating and extension limited to 15 
degrees warrants a 20 percent rating.  The examination 
reports document the veteran's complaints, but objective 
clinical examination does not show that the major symptom of 
the disabilities (pain) limits flexion to 30 degrees or less 
to warrant ratings in excess of the current 10 percent under 
Code 5260.  There is otherwise no persuasive evidence of 
limitation of extension, even when pain, fatigue, weakness, 
and incoordination are considered.  In a statement received 
in July 2000, the veteran asserted that he was entitled to a 
higher rating because the bilateral chronic knee pain 
inhibited him from basic motion and endurance.  However, the 
evidence does not show that the veteran meets a higher rating 
under Diagnostic Codes 5260 and 5261.  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  Consideration has been 
given to a higher rating based on functional loss.  However, 
the veteran's pain has been considered and it has been 
concluded that the veteran's overall impairment most closely 
approximates a 10 percent evaluation for his right knee and a 
10 percent evaluation for his left knee.  In other words, the 
veteran's current impairment is fully contemplated by the 
existing 10 percent ratings.  It should be stressed that 
additional functional loss due to pain has been considered.  
The veteran's demonstrated limitation of flexion to 60 
degrees would warrant a noncompensable rating if it were 
considered alone.  However, in recognition of the fact that 
there is evidence of pain with otherwise noncompensable 
limitation of flexion, the RO has assigned 10 percent 
ratings.  However, there is no basis for higher ratings under 
applicable regulatory criteria.   

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This however does not seem to apply to 
the veteran's case given that he did not meet the criteria to 
be rated under 5261.  VAOPGCPREC 9-2004 held that separate 
rating could be assigned when the criteria under Codes 5260 
and 5261 were met.  What the RO has done is assign a 10 
percent rating under Code 5260 in recognition of the fact 
that there is some limitation of motion with pain even though 
noncompensable under Code 5260.  The Board does not interpret 
the General Counsel opinion as providing for separate ratings 
for noncompensable limitation of flexion and limitation of 
extension due to pain and believes that the 10 percent rating 
for limitation of motion with pain under Code 5260 is all 
that is appropriate.  At any rate, as noted earlier, there 
does not appear to be limitation of extension of either knee. 

The Board also notes that separate ratings may be assigned 
for knee disability under Diagnostic Codes 5257 and 5003 
where there is X-ray evidence of arthritis in addition to 
recurrent subluxation or lateral instability.  See generally 
VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions of the 
VA's General Counsel appear to require persuasive evidence 
that a claimant actually suffers from the symptomatology set 
forth in the different rating codes before separate ratings 
may be assigned.  Diagnostic Code 5257 is for recurrent 
subluxation or lateral instability and Diagnostic Code 5003 
for degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5257.  However, Diagnostic Code 
5003 is not appropriate as the evidence in this case does not 
show arthritis.  At any rate, although the veteran has 
complained of instability, no instability has been reported 
on VA examinations.  In sum, there is no competent evidence 
of recurrent subluxation or lateral instability and separate 
ratings under Diagnostic Code 5257 are therefore not 
warranted.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


